—In an action, inter alia, to recover a real estate broker’s commission, the plaintiff appeals from an order of the Supreme Court, Nassau County (Maraño, J), dated June 5, 2012, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff’s present contentions are raised for the first time on appeal and, therefore, are not properly before this Court (see Lopez v New York City Health & Hosps. Corp., 270 AD2d 466 [2000]; see also Benavides v Uniondale Union Free School Dist., 95 AD3d 809, 810 [2012]; DeLeon v New York City Tr. Auth., 5 AD3d 531, 532 [2004]; Fresh Pond Rd. Assoc. v Estate of Schacht, 120 AD2d 561, 561 [1986]). Mastro, J.P., Lott, Sgroi and Cohen, JJ., concur. [Prior Case History: 2012 NY Slip Op 31616(11).]